In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00428-CR
     ___________________________

  BOBBY JAMES GUILLORY, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 3
           Tarrant County, Texas
        Trial Court No. 1548748R


   Before Bassel, Pittman, and Womack, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

                                   I. Introduction

      The jury found Appellant Bobby James Guillory guilty of multiple counts of

capital murder for his role in the death of an elderly couple.1 The jury assessed his

punishment on each count at incarceration for life in the Texas Department of

Criminal Justice, and the trial court sentenced him accordingly and ordered the

sentences to run concurrently. Appellant raises three issues on appeal.

      In his first issue, Appellant argues that the evidence is insufficient to establish

that he had the culpable mental state necessary to support a finding that he

intentionally or knowingly caused the deaths of the victims. Eventually, he argues that

a motive to kill the victims might not have existed or that it is not “completely

implausible” that he was unaware that his acts would cause the victims’ deaths. The

crux of Appellant’s first issue challenges the finding not because the jury drew an

unreasonable inference but instead because it did not adopt the reasonable inference

that he advocated. This argument misapprehends the standard of review under which

we operate. Our role is not to balance which reasonable inference is the most

reasonable (or plausible); that is the jury’s role. We determine only whether the

record contains evidence from which the jury could draw a reasonable inference that


      1
       The first count charged Appellant with capital murder under section
19.03(a)(7)(A) of the penal code, while the second and third counts charged Appellant
with capital murder under section 19.03(a)(2) of the penal code. Compare Tex. Penal
Code Ann. § 19.03(a)(7)(A), with id. § 19.03(a)(2).

                                           2
Appellant intentionally or knowingly caused the deaths of the victims. Here, motive,

the method of causing the deaths of the victims, and Appellant’s efforts to conceal

the crime all demonstrate that the jury made reasonable inferences that Appellant

intentionally or knowingly caused the victims’ deaths.

       In his second issue, Appellant asserts that he received three life sentences for

the same crime in violation of the constitutional protection against double jeopardy.

The State concedes error on this issue. The remedy suggested by the State—which

we adopt—is to affirm the judgment on count one in which Appellant was charged

with capital murder under section 19.03(a)(7)(A) of the penal code and to render

judgments of acquittal for counts two and three in which he was charged with capital

murder under section 19.03(a)(2) of the penal code.

       In his third issue, Appellant makes various claims of ineffective assistance of

counsel. These challenges to his trial counsel’s performance generate more heat than

light. None of the challenges reach the level of ineffectiveness that would allow us to

resolve them on the record before us on direct appeal. Nor does Appellant attempt

to demonstrate that the errors are of such magnitude as to put the reliability of his

trial’s result in question.

       Accordingly, we affirm the judgment on count one in which the jury found

Appellant guilty of capital murder under section 19.03(a)(7)(A) of the penal code but

reverse and render judgments of acquittal on counts two and three in which the jury

found Appellant guilty of capital murder under section 19.03(a)(2).

                                           3
                              II. Factual background

      The victims in this case are Long Nguyen, age seventy-two, and his wife Huong

Ly, age sixty-three. In June 2012, their neighbor and in-law noticed that a screen had

been removed from a window of the victims’ apartment and that the window was

slightly open. The neighbor had been with the victims at a birthday party the night

before and had called her son, the victims’ son-in-law, to report the odd state of the

window. In response to a 911 call made by the son-in-law, an officer was dispatched

to conduct a welfare check at the victims’ apartment.

      When the officer arrived, a number of the members of the victims’ family were

already present and in a state that she described as “very agitated,” with an adult male

in the group crying, “[M]om, [M]om, [M]om, [M]om.” The officer taking the call

received no answer from knocking on the apartment’s door and entered the

apartment through the open window, calling for a response from the apartment’s

occupants. She received no response and assumed that the victims were not at home.

To complete her check, she made her way into a bedroom where her eye caught what

appeared to be blood on the wall.

      To clear the bedroom, the officer opened a closet door and confronted a scene

that she described, and which is graphically portrayed in various crime-scene photos,

as follows:

      I open the door to the closet. It only took one second, and in that one
      second, I -- I saw two -- two bodies stacked on top of each other that
      appeared to be bound with duct tape. In that one second[,] it looked as

                                           4
      if the [Asian] female had plastic on her head. I saw blood everywhere. I
      saw a pool of blood next to the male’s head.

Duct tape was wrapped around the victims’ faces. The scene that she found was so

shocking that she was momentarily unable to speak to the fire department personnel

who had also been dispatched and could only key her radio but not respond when the

dispatcher asked what she needed.

      The scene produced a massive law-enforcement response.           Various police

officers and crime-scene investigators testified at trial. The crime-scene unit of the

Arlington Police Department spent six days processing the 400-square-foot

apartment.

      Various witnesses described and photos depicted how the victims’ hands and

feet were bound with duct tape and how their heads were wrapped with duct tape.

The female victim was wrapped in twenty-one feet of tape that covered the area from

her chin to her eyes. The male victim was wrapped in almost ten feet of tape that

covered the area from his chin to over his nose, and his head was so tightly wrapped

that it deformed his nose. Both victims had also been struck repeatedly with an

object that lacerated their heads. Autopsies of the victims established that the cause

of both their deaths was “suffocation, obstruction of airway by the [wrapping of] duct

tape [around their faces].”

      Witnesses also testified to the state of the victims’ apartment, with one

describing it as in disarray but “not really gone through.” Several witnesses described


                                          5
various items placed in the apartment, such as a dish containing crushed pills, a cigar

filled with marijuana, cigar paper, and a beer bottle wrapped in a blue bandanna. An

officer and the lead detective investigating the scene thought that the scene suggested

that a gang party had occurred.2

      Though the presence of items in the apartment—such as several items of

jewelry—did not seem consistent with a burglary, investigators questioned the usual

robbery and gang suspects. This pursuit yielded nothing. One item that gave the

hope of a solution was a DNA sample extracted from the cigar wrapper found in the

apartment. Initially, the sample did not help because it produced no matches in law-

enforcement databases. And the case ultimately went cold.

      The investigation revived three years later in 2015. A DNA sample entered

into a law-enforcement database from a person who had stolen a horse in Houston

matched the sample extracted from the cigar paper found in the victims’ apartment.

That sample belonged to W.G.3 Police interrogated and eventually arrested W.G.

Interviews of W.G. led to the arrest of Appellant, who is W.G.’s biological great-uncle

and his adoptive father.




      For example, bandannas are usually a sign of gang activity, and the blue
      2

bandanna wrapped around the beer bottle was a possible calling card of the Crips
gang.
      3
       Because the record reflects that W.G. was sixteen years old at the time of the
offense, we use initials to protect his identity. See Tex. R. App. P. 9.8(a), (c)(2).

                                          6
      The lead investigator interviewed Appellant twice after W.G. was arrested, and

the jury saw a video and received a transcript of Appellant’s third interview that was

conducted after Appellant’s arrest. 4 The investigative leads produced by W.G.’s arrest

and the statement made by Appellant during the interview after his arrest revealed

that the staging of the apartment to suggest gang violence was a ruse. Instead of

being a random act of gang violence that the staging of the apartment portrayed, the

victims had died from an act specifically targeted against them—an act that had its

origins within their own family.

      The central figure in the reality of what happened to the victims was an

individual named Dephne Wright. Her motive, planning, and involvement spanned

from the victims’ family members to Appellant.

      Dephne knew and was apparently owed money by the victims’ son-in-law.

Dephne and the son-in-law shared an interest in voodoo. The son-in-law’s visits with

Dephne and their shared interest in voodoo was confirmed by the victims’ grandsons

(who were in no way implicated in the murders). The victims’ grandsons and other

witnesses also established that the son-in-law and the victims were in business

together.

      Dephne had allegedly used Appellant’s romantic involvement with an associate

of hers and his dire financial condition to draw him into a scheme that led to the


      4
       Portions of the third interview that are quoted throughout this opinion have
been taken from the transcript.

                                          7
victims’ deaths. Appellant was promised $10,000 for his participation. Appellant’s

description of the scheme shifted throughout his recorded interview. In essence, the

scheme had three alternate explanations: (1) Dephne thought that the victims kept a

large amount of cash in their apartment, and she wanted Appellant to break into their

apartment to find and steal the cash; (2) Dephne wanted Appellant to kill the victims

so that their son-in-law could collect on a life insurance policy; or (3) Dephne and the

son-in-law wanted the victims disabled so that they could no longer handle their own

affairs, which would allow the son-in-law to take over handling them. The jury did

not hear a more detailed explanation of the scheme because when Dephne, her

associate who allegedly used a sexual relationship to ensnare Appellant into the

scheme, and the victims’ daughter and son-in-law were called to testify, each refused

and invoked his or her right against self-incrimination. But it was undisputed that

Dephne successfully enlisted Appellant to do her bidding.

      The break-in on the night the victims died was planned to occur while they

were out of the apartment at a dinner with the family of their daughter and son-in-

law. Appellant recruited W.G., who was described as mentally challenged, to assist

him that night. They traveled from Houston to Arlington and used a key provided by

Dephne—that had been provided to her by the son-in-law—to gain entry into the

victims’ apartment on the night of the dinner.

      Appellant stated that he repeatedly told Dephne that he would not kill the

victims, but he also acknowledged that Dephne had dispatched him to Arlington with

                                           8
the expectation that the victims would be killed. Whatever their plans or instructions,

W.G. and Appellant broke into the apartment.

      Appellant claimed that he and W.G. had been searching the apartment for an

hour when the victims unexpectedly returned. Appellant stated that the lacerations on

the victims’ heads came when they were struck with a pole from a closet in an attempt

to silence them. This story conflicted with the testimony of the medical examiner that

the victims’ head wounds were consistent with blows from a hammer that the son-in-

law claimed was kept by the male victim as a weapon for self-defense.

      But there was no question regarding how the victims came to have their heads

wrapped in duct tape. Appellant admitted that either he instructed W.G. to wrap

them or that both he and W.G. wrapped their heads in tape. Ignoring the yards of

tape used on the victims’ heads, Appellant claimed that he had intended to cover only

their mouths and that the amount of tape placed on them was a mistake because

Appellant and W.G. were doing the wrapping in the dark. Appellant also admitted

staging the apartment to give the appearance of a gang party.

      Appellant found no money in the apartment other than the one hundred

dollars that W.G. removed from the female victim’s purse.          Appellant claimed

repeatedly that he had received no money from Dephne for carrying out the scheme.

No matter Appellant’s claim that he had not profited, the lead investigator confirmed

that the victims’ son-in-law received a large life insurance payout. Also, though

Appellant claimed that he had fallen victim to being enlisted into the scheme because

                                          9
his financial condition was so poor that he was on the verge of homelessness, after

the event, he purchased two vehicles with notes that totaled more than $50,000.

Appellant, however, maintained that the vehicle purchases were not made in

anticipation of a bounty from the crime.

      Appellant initially maintained that he did not know until after W.G. was

arrested in 2015 that the victims had died. This story changed when he acknowledged

that he knew of their deaths in 2012 and that he was told of their deaths the day after

the crime.

      Appellant was indicted for five counts of capital murder. The indictment relied

on three bases to increase the charge from murder to capital murder. One count

charged that Appellant had committed two murders in the course of a single criminal

transaction. The second and third counts alleged that Appellant had murdered each

victim during the course of a burglary. The fourth and fifth counts alleged that

Appellant had murdered each victim for remuneration or the promise of

remuneration. The State abandoned the fourth and fifth counts before the court’s

charge was submitted to the jury. The jury found Appellant guilty of the remaining

three counts of capital murder.

    III. There is sufficient evidence to support a reasonable inference that
    Appellant intentionally or knowingly caused the deaths of the victims.

      When interviewed after his arrest, Appellant admitted his presence in the

victims’ apartment when they were killed and even that he had directed wrapping the


                                           10
duct tape around their heads that suffocated them or that he had wrapped their heads

with his own hands. But he tried to distance himself from the mental state that made

his acts murder. He disavowed that he had gone to the apartment to kill the victims

or that he had wrapped their heads with tape for any purpose other than to keep them

quiet. His trial counsel asked the jury to take his word from the protestations he

offered to distance him from the most heinous aspects of the crime. The jury rejected

his take-my-word-for-it defense.

      Appellant’s theory on appeal is that the inferences raised by his protestations

that he did not intend to kill the victims are reasonable and are not completely

negated by the record. This argument is of no avail to Appellant because the jury

could pick between the inferences reasonably raised by the evidence even if the

evidence did not negate a contrary, but still reasonable, inference. Thus, our task is

limited to determining whether the record contains evidence from which the jury

could draw a reasonable inference that Appellant acted with an intentional or knowing

culpable mental state. It does.

      A. The standard of review and types of evidence from which a jury may
      infer that an act was done intentionally or knowingly

      Appellant’s first issue challenges both the legal and factual sufficiency of the

evidence to support his conviction but then quotes at length from the authority of the

court of criminal appeals that establishes that only a single method of review applies

in criminal cases. See Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010)


                                         11
(citing Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781 (1979)). That standard, dictated

by the United States Supreme Court, is one of legal sufficiency, and it is the “only

standard that a reviewing court should apply in determining whether the evidence is

sufficient to support each element of a criminal offense that the State is required to

prove beyond a reasonable doubt.” Id.

      Usually, we perform this review by comparing the crime’s elements as defined

by a hypothetically correct jury charge to the evidence adduced at trial. See Jenkins v.

State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016); Crabtree v. State, 389 S.W.3d 820,

824 (Tex. Crim. App. 2012). Appellant challenges only the evidence supporting

whether he had the requisite culpable mental state to sustain the underlying offense of

murder upon which the offense of capital murder was based. 5 Thus, because we are

not required to review what Appellant did not brief, we will focus on that element of

the offense. See, e.g., Burks v. State, No. PD-0992-15, 2017 WL 3443982, at *1 (Tex.

Crim. App. June 28, 2017) (op. on reh’g) (not designated for publication).



      5
        As Appellant correctly notes, the offense of capital murder requires a finding
that the defendant committed an offense under the section of the Texas Penal Code
defining murder. Specifically, section 19.03(a) of the penal code defining the offense
of capital murder states, “A person commits an offense if the person commits murder
as defined under [s]ection 19.02(b)(1) [the section of the penal code defining murder]
and” then specifies other predicate acts making the offense capital murder. Tex.
Penal Code Ann. § 19.03(a); see also Graham v. State, 19 S.W.3d 851, 853 (Tex. Crim.
App. 2000) (“As a predicate to charging capital murder, the [Texas] Penal Code
requires that a defendant commit murder as defined under § 19.02(b)(1). That
predicate murder is aggravated to capital murder where any one of eight additional
circumstances are present.” (citation omitted)).

                                           12
       The guiding principles that we will follow in performing our sufficiency review

are as follows:

       When reviewing the sufficiency of the evidence, we view the evidence
       “in the light most favorable to the verdict and determine whether, based
       on the evidence and reasonable inferences therefrom, a rational juror
       could have found the essential elements of the crime beyond a
       reasonable doubt.” The jury is the sole judge of the credibility of
       witnesses and the weight to be given to their testimonies, and the
       reviewing court must not usurp this role by substituting its own
       judgment for that of the jury. The duty of the reviewing court is simply
       to ensure that the evidence presented supports the jury’s verdict and that
       the State has presented a legally sufficient case of the offense charged.
       When the reviewing court is faced with a record supporting
       contradicting inferences, the court must presume that the jury resolved
       any such conflicts in favor of the verdict, even if not explicitly stated in
       the record. “Under this standard, evidence may be legally insufficient
       when the record contains either no evidence of an essential element,
       merely a modicum of evidence of one element, or if it conclusively
       establishes a reasonable doubt.”

Queeman v. State, 520 S.W.3d 616, 622 (Tex. Crim. App. 2017) (citations omitted).

       Our approach to review is holistic: we “must not engage in a ‘divide and

conquer’ strategy but must consider the cumulative force of all the evidence.” Villa v.

State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017). Or to slightly vary the theme of a

broad perspective, “[e]ach fact need not point directly and independently to the guilt

of the appellant, as long as the cumulative force of all the incriminating circumstances

is sufficient to support the conviction.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim.

App. 2007) (citing Johnson v. State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993), Barnes

v. State, 876 S.W.2d 316, 321 (Tex. Crim. App. 1994), and Alexander v. State, 740



                                           13
S.W.2d 749, 758 (Tex. Crim. App. 1987)); see also Temple v. State, 390 S.W.3d 341, 359

(Tex. Crim. App. 2013) (same).

      Further, to elaborate on a principle of central application to this appeal, the jury

may choose from multiple inferences raised by the evidence so long as they are

reasonable; the process does not require the jury to find that the evidence negates an

inference that it does not choose, even if that contrary inference is also reasonable.6

In other words, the jury may select a reasonable inference consistent with guilt even

though there are reasonable inferences inconsistent with guilt.



      6
        This court recently described the jury’s ability to select between reasonable
inferences even if the evidence does not negate the inference that the jury did not
select:

      The reasonable-alternative-hypothesis theory does not apply to an
      evidentiary-sufficiency review. Wise v. State, 364 S.W.3d 900, 903 (Tex.
      Crim. App. 2012) (“For the evidence to be sufficient, the State need not
      disprove all reasonable alternative hypotheses that are inconsistent with
      the defendant’s guilt.”); Wirth v. State, 361 S.W.3d 694, 698 (Tex. Crim.
      App. 2012) (discounting an alternative hypothesis that a court of appeals
      had proposed with respect to a theft conviction). It is unnecessary for
      every fact to point directly and independently to the accused’s guilt; it is
      enough if the cumulative force of the incriminating evidence warrants a
      guilty finding. Dobbs [v. State], 434 S.W.3d [166,] 170 [(Tex. Crim. App.
      2014)]; Temple[, 390 S.W.3d at 359]. The court of criminal appeals has in
      any event disavowed the reasonable-alterative-hypothesis construct. See
      Ramsey v. State, 473 S.W.3d 805, 811 (Tex. Crim. App. 2015). Put
      differently, the proof-beyond-a-reasonable-doubt standard does not
      require the State to disprove every conceivable alternative to a
      defendant’s guilt. Id. at 808.

Thompson v. State, No. 02-15-00301-CR, 2017 WL 710630, at *3 (Tex. App.—Fort
Worth Feb. 23, 2017, pet. ref’d) (mem. op., not designated for publication).

                                           14
      Our approach to review remains the same whether the evidence is direct or

circumstantial. See Jenkins, 493 S.W.3d at 599. And the principles outlined apply with

equal force when we review a sufficiency challenge directed at a finding of the

defendant’s culpable mental state:

      In a sufficiency review, we afford the jury’s inference of culpable intent
      as much deference as we do to the evidence supporting proof of
      culpable conduct. As long as the jury’s finding of a culpable intent “is
      supported by a reasonable inference, it is within the province of the
      factfinder to choose which inference is most reasonable.”

Isassi v. State, 330 S.W.3d 633, 643 (Tex. Crim. App. 2010) (citation omitted) (quoting

Laster v. State, 275 S.W.3d 512, 520–21 (Tex. Crim. App. 2009)).

      It is a long-standing rule that a jury may look to many sources to draw

reasonable inferences about the defendant’s intent:

      [a] jury may infer intent from any facts which tend to prove its existence,
      including the acts, words, and conduct of the accused, and the method
      of committing the crime and from the nature of wounds inflicted on the
      victims. A jury may also infer knowledge from such evidence. This has
      been the rule in Texas for over 100 years.

Hart v. State, 89 S.W.3d 61, 63–64 (Tex. Crim. App. 2002) (quoting Manrique v. State,

994 S.W.2d 640, 649 (Tex. Crim. App. 1999)). And to further elaborate on why the

question of intent must rely on inferences and the sources from which to draw the

inferences for a charge of murder, the court of criminal appeals has stated that

      [b]y its nature, a culpable mental state must generally be inferred from
      the circumstances. We cannot read an accused’s mind, and absent a
      confession, we must infer his mental state from his “acts, words and
      conduct.” The culpable mental state for murder can be inferred from a
      defendant’s motive, his attempts to conceal the body, and implausible

                                          15
       explanations to the police. The defendant’s culpable mental state may
       also be inferred from the extent of the victim’s injuries.

Nisbett v. State, 552 S.W.3d 244, 267 (Tex. Crim. App. 2018) (citations omitted).

       B. The culpable mental states associated with the offense of murder

       A person commits the offense of murder when he “intentionally or knowingly

causes the death of an individual.” Tex. Penal Code Ann. § 19.02(b)(1). In turn, the

penal code states, “A person acts intentionally, or with intent, with respect to the

nature of his conduct or to a result of his conduct when it is his conscious objective

or desire to engage in the conduct or cause the result.” Id. § 6.03(a). The penal code

also provides that

       [a] person acts knowingly, or with knowledge, with respect to the nature
       of his conduct or to circumstances surrounding his conduct when he is
       aware of the nature of his conduct or that the circumstances exist. A
       person acts knowingly, or with knowledge, with respect to a result of his
       conduct when he is aware that his conduct is reasonably certain to cause
       the result.

Id. § 6.03(b).

       C. Analysis

                 1. The jury could reasonably infer that Appellant intentionally or
                 knowingly caused the victims’ deaths from his motive for
                 committing the offense.

       Appellant argues that he must not have planned to kill the victims because he

said that he did not intend to and that he did not profit from the crime because the

person who had enlisted him to commit the crime did not pay him as promised. In

the words of Appellant’s brief, “there was not a single witness or piece of evidence

                                           16
that demonstrated that [he] had gained financially from the murders or that he had

agreed to kill the victims for a fee or a vehicle.”

       The claim that there is no evidence that he agreed to kill the victims for a fee is

countered by Appellant’s acknowledgment that the person who had enlisted him to

join the scheme had sent him to the victims’ apartment with the expectation that he

would kill the victims.     His honor-among-thieves argument—that he was never

paid—begs the question and is based on the facially flawed logic that because the

person who had orchestrated the scheme reneged on her promise to pay him to

commit the crime, the evidence is conclusive that there was never an agreement.

       Throughout his interview, Appellant stated that Dephne planned the crime and

gave him a key to gain access to the victims’ apartment. His story swung wildly about

regarding what the purpose of the crime was; the story varied between claims that the

crime was planned (1) to find thousands of dollars that were allegedly hidden in the

apartment, (2) to disable the victims so that they could no longer run their affairs, and

(3) to kill the victims and collect on their life insurance. As the story swung between

these various motives, Appellant repeatedly claimed that he had told Dephne that he

would not kill the victims and was ignorant of her sinister motives. No matter how

the story swung, at one point, Appellant acknowledged one scenario regarding how he

would be paid for committing the crime, stating, “I guess when [the son-in-law] or

whatever got the insurance money[,] they was gonna give it to Dephne[,] and she was

gonna give me some money, which it was all a set up[;] she never gave me nothing.”

                                             17
      Most damagingly, Appellant was compelled to acknowledge that to carry out

the crime as planned by Dephne, the victims had to be killed. During Appellant’s

third interview, he stated that it was Dephne’s intention for him to kill the victims:

      [Q]: . . . And because their death happened, that is when life insurance
      kicks in. So, I want you to understand the process. So either one would
      have to say this: Dephne wanted you to go down there and gave you a key, her
      intentions were for you to kill them right?

      [A]: [H]er intentions. But the trick is[.]

      [Q]: Yep[.]

      [A]: [B]ut we didn’t know none of that. It was a setup[.]

      [Q]: [B]ut yours[.]

      [Q]: [I]t may not be yours but let’s just go with, the initial intentions
      when you went down and came to Arlington okay[?]

      [A]: [B]ut what she said was to get money. There’s a lot of money, from
      what she was saying like maybe 100,000 was in there. [Emphasis added.]
      [Video time references omitted.]

      Though he continued to deny that his intentions matched Dephne’s, Appellant

later had to acknowledge that Dephne had intended for him to kill the victims and

that he knew it:

      [Q]: . . . . When you, when Dephne gave you a key to that apartment,
      you drove to Arlington. Was it, was Dephne under the impression that you were
      going to kill the couple?

      [A]: [S]he was. Me and Willie wasn’t.

      [Q]: I understand. We are just going on Dephne.

      [A]: [Y]eah[.]

                                             18
[Q]: Dephne was under the impression that you were going to kill the couple?

[A]: [I]f, if uh, if we didn’t find the money and uh, she says, but you will find
the money, and I said Dephne, I don’t want to hurt nobody[,] and she
said oh, she keeps the money in there I done seen that.

[Q]: [O]kay.

[A]: [Y]ou know and you got, you got a lot of time because she[’s]
having dinner with this, and they ain’t gonna be back until 10, 10[:]30, 11
o’clock that night[.]

[Q]: [U]mhm, okay. And so, but you, we do now know what Dephne’s
intention for you to go down to kill the couple. You and Willie may
have had other intentions[,] right? So, so, just for we can be clear here,
Dephne’s intention when you were going down was to kill the couple right?

[A]: (nods head)

[Q]: [A]re you comfortable with that?

[A]: [Y]es[.] [Emphasis added.] [Video time references omitted.]

And in a later exchange:

[Q]: [B]ut you understand from Dephne’s point of view, she always thought your
intentions were to kill them[?]

[A]: [T]hat is her intentions because I told her I didn’t[.]

[Q]: [B]ut, but you understand what, what her intentions, if I understand
you right, she wanted you to kill them right? If I understand you right,
she wanted you to kill them? Right? And if I understand you right, and
I don’t know if you know from his perspective, [the son-in-law’s]
perspective, but from Dephne’s perspective is, she wanted you to kill them[,]
the couple right?

[A]: (nods head)



                                        19
      [Q]: [S]he would have been disappointed had you not killed them, I am assuming[,]
      right?

      [A]: [G]uess so, but it didn’t really matter to me. [Emphasis added.]
      [Video time references omitted.]

      Thus, Appellant acknowledged that the person who had enlisted him to

commit the crime had done so with the intent that he would kill the victims. As set

forth above, motive is a circumstance from which a jury may reasonably infer a

culpable mental state. See Nisbett, 552 S.W.3d at 267. Though he protested that he did

not operate under this motive, the jury was not bound to accept this evasion; it could

reasonably infer that Appellant had acted on the motive that he admitted had

motivated the crime and that he was enlisted to carry out.

      Nor did the fact that he was not paid for his crime negate any inference of an

intent consistent with guilt. Appellant’s argument is premised on the fact that the

State did not submit its murder-for-remuneration capital murder counts to the jury

and could not prove that Appellant actually received any money for his crime. The

substance of the argument is that

      [o]nce the State abandoned the murder[-]for[-]hire counts[,] thus
      essentially admitting that the re[mun]eration theory of the case had failed
      before it could be put to the jury, it became a game[-]changing factor in
      determining motive. In other words, the State tried the case as a
      murder[-]for[-]hire scheme, abandoned it completely, but still reaped the
      benefits of delving into the Appellant’s finances to prove a motive that
      might never have existed.

Appellant wants us to annul the jury’s verdict based on his conclusion that the record

supports an inference that a motive to kill the victims might never have existed. This

                                             20
argument asks us to turn a blind eye to Appellant’s concession that the person who

had enlisted him to commit the crime had assumed that he would kill the victims—a

motive and a fact from which the jury could reasonably infer that Appellant had

carried out the task that he was hired to perform. Ingerson v. State, 559 S.W.3d 501, 510

(Tex. Crim. App. 2018) (“Motive is not an element of murder, but it is a circumstance

indicative of guilt.”). And the fact that the person who had hatched a scheme to kill

an elderly couple for money did not pay Appellant what she had promised reinforces

the level of her greed but hardly negates the inference that Appellant performed the

act for which he hoped to be paid.

             2. The jury could reasonably infer that Appellant intentionally or
             knowingly caused the victims’ deaths from the manner in which
             they were killed.

      When interviewed, Appellant claimed that he had not intended to kill the

victims but instead intended to tape only their mouths to keep them quiet. He carried

this theme forward to trial and now to appeal. But the record—primarily in the form

of Appellant’s own words—contains evidence from which the jury could reasonably

infer that he caused the deaths of the victims intentionally or knowingly:

     • Appellant either directed the wrapping or himself wrapped the victims’ heads

      with yards of tape.

     • His excuse for not knowing how much of their heads were being covered by

      the tape was that he had taped the victims in the dark. Appellant never



                                           21
      explained why he had no source of light to guide him when he taped the

      victims’ mouths but had been able to perform other activities in the apartment

      that presumably required a source of light. According to Appellant, he and

      W.G. had been searching for money in the victims’ apartment for an hour

      before they returned, an activity that is reasonable to assume that he did not

      conduct by feel, and the apartment was arranged at some point by Appellant

      and W.G. to make it appear that the crime was gang related.

     • Appellant also was careful to state that he had attempted to wrap only the

      victims’ mouths, which is an acknowledgment that he knew the consequences

      of wrapping duct tape over more than their mouths.

These circumstances make it a reasonable inference that Appellant had wrapped the

victims’ heads intending to suffocate them or with the awareness that his conduct was

reasonably certain to cause that result—no matter his professions to the contrary.

      Appellant claimed that duct tape was placed on the victims “just to stop them

from hollerin’.” There was no question that Appellant either directed or that his own

hands wrapped tape around the victims’ heads. Initially, Appellant said that he could

not remember who had put the duct tape on the victims: “I can’t remember that.

Can’t remember if me or [W.G.] did.” But Appellant later acknowledged that the use

of the tape was his idea and disclosed what his instructions were: “[W.G.], let’s just

tape their mouth[s]. . . . [W.G.,] let’s just tape their mouth[s] and then, you know[,]



                                          22
let’s just tape their mouth[s] and go.” Later he stated, “[M]y mistake was with the

tape.” 7

       And as the interview progressed, Appellant made statements suggesting that his

hands applied the tape. He did this by again acknowledging his role in wrapping tape

around the victims when he described his reaction to learning that W.G. had been

charged with capital murder.       This description was not as guarded as his prior

statements when he claimed that only W.G. had wrapped the tape around the victims:

       Wishing God, I said, when she said capital murder, I am like, me and
       him didn’t try to kill those people, we put tape on their mouth[s,] but they
       was alive. You know, and I am like well when she first said it and then I
       thought, well who did he kill, then she said the Asian people and that is
       when I said that we only put tape over their mouth[s], you know. And I thought
       when she said that, because [W.G.] had been gone a while seeing this
       woman in Arlington, I thought maybe he had hurt somebody else[,] you
       know. And, uh, that is what went through my mind. But then when she
       says oh, an Asian couple, ya, it was all[.] [Emphasis added.]

At another point, he said, “I really thought that I put the tape on the mouth[,] and I

felt bad doing that . . . .”

       And the jury saw the results of how Appellant and W.G. had used the tape.

The female victim’s head was wrapped in twenty-one feet of duct tape, with the tape

wrapping her face from her chin to almost covering her eyes. The male victim’s head

was wrapped in almost ten feet of duct tape that covered his mouth and nose. He

       Appellant also claimed that he struck the male victim, whom he described as
       7

old and sick, because he (Appellant) was too weak physically to restrain him. But
Appellant also acknowledged that he had done yard work for Dephne’s husband and
that he had told his wife that he would be going hunting on the night of the victims’
deaths—a lie she believed.

                                            23
was wrapped so tightly that the wrapping deformed his nose. The medical examiner

testified that the victims died as a result of the duct tape suffocating them.

      But Appellant wants to sidestep acts that seem so clearly intended to kill by

claiming that it was all inadvertent because he and W.G. had wrapped the yards of

tape around the victims’ heads in the dark.8 When asked if he knew how high he had

wrapped their heads, he said, “No[,] I did not know[;] it was dark.” He also said that

“it was dark in the closet, we did not have no light, I [didn’t] want to use no flashlight,

and I was scared someone would see us.” In other words, Appellant asked the jury to

believe the implausible explanation that he and W.G. had no light available to guide

their actions when they wrapped yards of duct tape around the victims’ heads but that

they had been searching for money in the victims’ apartment for an hour and were

able to stage various items in the apartment to conceal their role in the crime.

       Finally, even if it were plausible to argue that it is only reckless to wrap yards of

duct tape around a person’s mouth and nose, Appellant’s statement to the detective


      Appellant notes that the medical examiner would not venture an opinion that
      8

the amount of tape on the victims’ faces suggested an intentional killing. The medical
examiner testified that he could not “unequivocally address intent” and speak to
whether the “intent was to muzzle them or whatever.”

       He could testify that the effect of the taping was the cause of death. Appellant
pivots off this testimony to argue that without an expert opinion that the application
of the tape “was an act deliberately designed to kill the victims, the jury had to infer
intent from the totality of the circumstances.” We agree, and this accounts for our
involved analysis of the record to answer the question of whether evidence exists to
support a reasonable inference that Appellant acted with an intentional or knowing
culpable mental state.

                                            24
deprived him of that argument. He was careful to state that his instructions to W.G.

and his own actions were to place the tape over only the victims’ mouths. He stated,

“[L]et’s just tape their mouth[s] and go.” The detective asked, “[D]id you know that

you put that duct tape up too high?” Appellant stated, “No[,] I did not know[;] it was

dark.” Or finally, this exchange:

      [Q]: So what you are saying the intention was not to kill.

      [A]: [N]o, no sir it was not[.]

      [Q]: [O]kay[.]

      [A]: [W]hen I put that tape, I was scared, I really was. I said [W.G.], let’s
      just tape their mouth[s].

Indeed, at one point in the interview, Appellant made a gesture demonstrating how

he would have only placed a few inches of tape over the victims’ mouths. And

Appellant acknowledged an obvious fact that it is hard to breathe when tape is placed

over the nose and mouth.

      Appellant’s repeated focus on his concern for putting tape over only the

victims’ mouths and his acknowledgement that the use of tape makes breathing

difficult creates a reasonable inference that he knew at the instant that the tape was

applied the deadly consequences of covering more than their mouths. There is an

inherent contradiction between his professed concern for the victims’ ability to

breathe by taping only their mouths and his acts that so clearly would impair their

ability to breathe, acts which he knew would have that effect. A jury could infer


                                           25
intent or a knowing act simply from the fact that a person who acknowledges that

duct tape makes it difficult to breathe would not apply it to the victims in the fashion

that Appellant did unless he intended to cut off their breathing or knew that would be

the effect.

       And here, Appellant went one step further by his repeated claim that he

intended to tape only the victims’ mouths. In other words, he knew what method

should be used to apply tape so that it would not impair the victims’ breathing.

Instead of applying a method that would guard the victims’ ability to breathe, he

employed a method of taping that directly contravened the method that he indicates

should have been used to protect a person’s breathing. The fact that he opted not to

use the method that he acknowledges was the proper method to protect the victims’

breathing creates a reasonable inference that Appellant intended to suffocate the

victims or that he knew that wrapping their faces as he did would suffocate them.

       In essence, Appellant argues that the jury was bound to accept his disavowal of

intent or knowledge in the face of evidence from which a reasonable inference may be

drawn that he knew the consequences of his act at the instant he was committing it

and that he did not use the method of taping the victims that he acknowledges should

have been used if their breathing was not going to be impaired. Merely quoting such

an argument refutes it.

       And we also reject Appellant’s argument that the jury could not find the

necessary intent because some facts allegedly pointed to the possibility that Appellant

                                          26
and W.G. did not take with them the means to commit the murder. This argument

relies on the fact that there is no evidence that Appellant and W.G. took a quiet

means to kill the victims such as a knife or rope and that Appellant may have used

duct tape found in the apartment to suffocate the victims. First, the record does not

reveal what weapons Appellant and W.G. had in their possession when they broke

into the apartment or thought that they would need to kill an elderly couple. They

could have decided that duct tape found in the apartment, among the other means

available to kill the victims, was the quietest and most efficient way to kill.

       Second, the argument assumes that the only way to prove the intent to kill the

victims was that Appellant had pre-planned their deaths. Appellant would be no less

guilty of “intentionally or knowingly” causing the deaths of the victims if he decided

to kill them once they arrived home to find him and W.G. in their apartment and used

duct tape that he found in the apartment as a ready means to silently take their lives.

See Tex. Penal Code Ann. § 19.02(b)(1). Like so many of Appellant’s arguments, this

argument is an attempt to emphasize inferences that “point[] away” from his guilt and

to simply ignore contrary inferences. The jury was not bound to accept only the

inferences that point away from guilt and to reject reasonable inferences that point

toward guilt.




                                            27
              3. The jury could reasonably infer that Appellant intentionally or
              knowingly caused the victims’ deaths from the attempt to stage
              the apartment as the site of a gang party.

       The victims’ apartment was staged to make it appear that they were the victims

of gang violence. A jury could reasonably infer that the staging of the apartment

made sense only if the victims were killed. Otherwise the misdirection would not be

effective because victims left alive could describe their attackers.

       Officers investigating the crime scene testified that it was arranged to make it

appear that a gang party had been held in the apartment. For example, a blue

bandanna was wrapped around a beer bottle—the bandanna being a sign of

involvement by the Crips. A crime-scene investigator testified that items in the

apartment were disturbed but not in complete disarray:

       Q. When you -- when you observed the victims’ apartment, compared
       to your experience working other burglaries, is there anything that went
       through your mind at the time?

       A. I did -- I was looking at the scene. I didn’t -- I was trying to figure
       out motives or what might have been a purpose or reason for the
       offense. And I noticed some [CDs] thrown out in the living room.
       There was a dining chair tossed on the living room. The -- but pretty
       much the apartment was still pretty, you know, put together, organized,
       not real gone through.

       Though Appellant initially did not acknowledge the scene was staged to suggest

gang activity, he did acknowledge an effort to stage a crime:

       [Q]: [O]kay. Um, [d]id you guys stage the apartment to look like some,
       somebody else was there?

       [A]: [W]hat do you mean stage it, like?

                                            28
      [Q]: [D]id you stage the apartment and make it look like somebody had
      come in and break in and broke in or something like that?

      [A]: [O]h we knocked some stuff around, yeah[.] [Video time reference
      omitted.]

      At another point, in the interview, Appellant acknowledged placing items in the

apartment that investigators viewed as part of the effort to implicate gang activity:

      [Q]: [I]t look[ed] like the place was ransacked. You did say y’all turn[ed]
      some things over intentionally?

      [A]: [Y]eah[.]

      [Q]: [O]k and um, okay and I am assuming you turn[ed] those things
      over intentionally to look like, make the place look like it was ransacked
      right?

      [A]: [M]mhm[.] (nods head)

      [Q]: [D]o you know what ransacked means?

      [A]: (nods head)

      [Q]: [A]nd so, but did you also set up some beer bottle and things of
      that nature to make it look like somebody had just [been] drinkin[’] beer?
      Because the couple don’t drink beer. They don’t drink beer. So, and
      that is what specific thing Bobby because you know, go ahead and think
      about it.

      [A]: Ya. I remember us putting a beer bottle bottles, but I don’t remember
      everything about handkerchiefs. I can’t remember everything. [Emphasis added.]

      Finally, he specifically acknowledged the effort to stage the apartment to

implicate gang violence:

      [Q]: [U]h, that is what [W.G.] did. And this is how we knew he was
      there, because we got his DNA off of that. Okay and then you urinate

                                           29
      and things of that nature, stuff splashes and gets all over the place. Do
      you understand how that goes? And so, um, but the reason, and it was a
      full joint kind of like left there. Do you know what I mean, so, so
      [W.G.] says you guys staged it to make it look like some gang members had come
      there because of the bandanna and this and that. And I am just asking for
      clarification[.]

      [A]: [R]ight[.]

      [Q]: [U]h, do you recall doing that as well[?]

      [A]: [Y]es[.] [Emphasis added.] [Video time reference omitted.]

      As noted in the section of the opinion dealing with the standard of review, a

fact probative of intent is the attempt to conceal the crime. See Darby v. State, 145
S.W.3d 714, 721 (Tex. App.—Fort Worth 2004, pet. ref’d) (stating that effort to

conceal crime is one factor that jury could consider to infer intent to commit murder).

Appellant admits a conscious effort to conceal by misdirection—an effort that would

have failed if the victims who could describe the actual intruders had survived.

      We do not know whether the victims came home before or after the efforts to

stage the apartment, but it is of no matter. If the apartment were staged before the

couple arrived, it is a reasonable inference that Appellant did not plan to leave them

alive to put a lie to the impression created by the staging. If the staging occurred after

the victims returned, it is a reasonable inference that the staging occurred knowing

that the couple would not be alive to describe their attackers.

      The classic signposts of motive, method, and concealment all supplied

reasonable inferences for the jury to determine Appellant’s culpable mental state and


                                               30
signaled that he had intentionally or knowingly caused the victims’ deaths. See Nisbett,
552 S.W.3d at 267. This is sufficient evidence that Appellant acted with the culpable

mental state necessary to support his conviction for the murder of more than one

person during the same criminal transaction.              See Tex. Penal Code Ann.

§ 19.03(a)(7)(A).9 We overrule Appellant’s first issue.

                                IV. Double Jeopardy

      In his second issue, Appellant argues that he received multiple punishments for

the same criminal act and that this violates the protection against double jeopardy.

The State concedes error on this issue. Because of this concession, we will truncate

our analysis and apply the remedy suggested by the State.10

      Three counts of capital murder went to the jury, with the first count involving

an offense under section 19.03(a)(7)(A) of the penal code and with the second and

third counts involving offenses under section 19.03(a)(2) of the penal code:



      9
       Though our resolution would be the same, we do not reach the question of
Appellant’s conviction under section 19.03(a)(2) of the penal code because we render
judgments of acquittal on the counts that convicted him under that subsection in
response to his second issue. See Tex. Penal Code Ann. § 19.03(a)(2).
      10
         Appellant raises the double-jeopardy issue for the first time on appeal.
Appellant correctly cites authority that we may review an unpreserved double-
jeopardy claim “when the undisputed facts show the double[-]jeopardy violation is
clearly apparent on the face of the record and when enforcement of usual rules of
procedural default serves no legitimate state interests.” See Gonzalez v. State, 8 S.W.3d
640, 643 (Tex. Crim. App. 2000). The State does not challenge that we should review
this issue.


                                           31
      (1)    The murders of both victims, and “both murders were committed

      during the same criminal transaction”;

      (2)    The murder of the male victim when Appellant “was in the course of

      committing or attempting to commit the offense of burglary of a habitation”;

      and

      (3)    The murder of the female victim when Appellant “was in the course of

      committing or attempting to commit the offense of[ ]burglary of a

      habitation.”11

The jury found Appellant guilty on each of the three counts. Appellant received a

sentence of life without parole for each count.

      The Fifth Amendment of the United States Constitution provides that no

person shall have life or limb twice put in jeopardy for the same offense. U.S. Const.

amend. V. Generally, this provision—the Double Jeopardy Clause—protects against

(1) a second prosecution for the same offense after acquittal, (2) a second prosecution

for the same offense after conviction, and (3) multiple punishments for the same offense.

Brown v. Ohio, 432 U.S. 161, 165, 97 S. Ct. 2221, 2225 (1997); Speights v. State, 464
S.W.3d 719, 722 (Tex. Crim. App. 2015).

      With no analysis and the most general citation of authority, Appellant argues

that count one—finding him guilty under section 19.03(a)(7)(A) of the penal code for


      11
        Because the State abandoned the fourth and fifth counts in the indictment, we
do not list them here.

                                           32
murdering “more than one person during the same criminal transaction”—and counts

two and three—finding him guilty under section 19.03(a)(2) of committing two

murders “in the course of committing or attempting to commit . . . burglary”—

constitute two separate units of prosecution and that he “could not be found guilty on

both units of prosecution.”

      The State agrees with Appellant and cites Graham as guidance. See 19 S.W.3d at

854. As the State notes, in Graham, “the State presented the jury with a single, three-

paragraph indictment alleging that the defendant committed capital murder by:

(1) causing the death of Victim A and the death of Victim B during the same criminal

transaction; (2) causing Victim A’s death while in the course of robbing him, and

(3) causing Victim C’s death while in the course of robbing him.” See id. While

dealing with the question of jury unanimity, the court of criminal appeals categorized

the indictment as alleging two crimes—that appellant murdered Victim A (1) while in

the course of robbing him, and (2) during the same criminal transaction where he

murdered Victim B—and concluded that these constituted alternative theories for the

commission of the same crime. See id. The murder of Victim C while robbing him

constituted a separate capital murder. See id. The State notes that Graham includes a

footnote that suggests how all the theories would be melded into one whole if the

third count were predicated on the murder of a victim included in the prior counts

and not an unrelated individual:



                                          33
       This would be a different case, of course, if the murder of [Victim C]
       was being used as an aggravating circumstance to enhance [Victim A’s]
       murder into capital murder. See, e.g., Shavers v. State, 881 S.W.2d 67, 74
       (Tex. App.—Dallas 1994, no pet.) (noting that although indictment
       contained two distinct murders, one of the murders was used as
       aggravating circumstance to charge a single capital murder).

See id. at 854 n.3.

       The State offers this footnote for the proposition that “the predicate murder in

a capital[-]murder count cannot be used as the predicate murder or the aggravating

circumstance in another capital[-]murder count without violating double jeopardy.”

We agree with the State’s reading of the footnote.

       As espoused by the State, “Here the predicate murder of Count 2 was the same

predicate murder as Count 1, and the predicate murder of Count 3 was the

aggravating circumstance of Count 1.” Applying the principle that we and the State

both glean from Graham, “Counts 1 and 2 represent the same offense, and Counts 1

and 3 represent the same offense.” Thus, there is single crime, not the three that

Appellant was punished for.

       The State is candid about this resolution conflicting with the holding of the

Amarillo Court of Appeals in Kitchens v. State, 170 S.W.3d 837, 839 (Tex. App.—

Amarillo 2005, no pet.).      Because section 19.03(a)(2) of the penal code—which

elevates murder to capital murder when a murder is committed during the

commission of a specifically-enumerated crime like burglary or robbery—and section

19.03(a)(7)(A)—which elevates murder to capital murder when more than one person


                                          34
is killed during the same criminal episode—have different elements, Kitchens

concluded that each subsection of section 19.03(a) contained separate units of

prosecution for which separate punishments could be assessed. See id. at 839. Kitchens

does not cite Graham. We, however, view Graham as authority supporting the State’s

concession and its request for us to modify the judgment.

      As a remedy, the State requests that we follow the instruction of Ex parte

Cavazos when there is no clear tiebreaker to use in deciding which conviction to retain.

See 203 S.W.3d 333, 339 n.8 (Tex. Crim. App. 2006). Cavazos provides the solution of

retaining the conviction for the offense named in the first verdict form and rendering

a judgment of acquittal for the remaining offenses. See id.; see also Martinez v. State,

No. 04-17-00689-CR, 2018 WL 5928480, at *6 (Tex. App.—San Antonio Nov. 14,

2018, no pet.) (mem. op., not designated for publication) (citing Cavazos for the

proposition that “all punishment factors being equal, the conviction that should be

retained is generally the offense named on the first jury verdict form, and the court [of

criminal appeals] noted that this is generally the offense charged in the first count of

the indictment”).

      Thus, we sustain Appellant’s second issue, we affirm the judgment against

Appellant for the offense named on the first jury verdict form finding him guilty

under section 19.03(a)(7)(A) of the penal code, and we render judgments of acquittal

for the offenses listed on the second and third jury verdict forms finding him guilty

under section 19.03(a)(2) of the penal code.

                                           35
                        V. Ineffective Assistance of Counsel

      In his third issue, Appellant makes a scattershot attack on his counsel’s

performance at trial. His arguments portray a belief that the volume of his claims

substitutes for precision in describing the deficiencies and the prejudice that resulted

from them. The imprecision of Appellant’s attacks and the record we have before us

does not signal that trial counsel’s performance was unreasonably deficient or that it

prejudiced Appellant.

      A. The principles governing review of an ineffective-assistance-of-
      counsel claim

      The Sixth Amendment guarantees a criminal defendant the effective assistance

of counsel. Ex parte Scott, 541 S.W.3d 104, 114 (Tex. Crim. App. 2017); see U.S. Const.

amend. VI.     To establish ineffective assistance, an appellant must prove by a

preponderance of the evidence that his counsel’s representation was deficient and that

the deficiency prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687, 104
S. Ct. 2052, 2064 (1984); Nava v. State, 415 S.W.3d 289, 307 (Tex. Crim. App. 2013).

The record must affirmatively demonstrate that the claim has merit. Thompson v. State,

9 S.W.3d 808, 813 (Tex. Crim. App. 1999).

       In evaluating counsel’s effectiveness under the deficient-performance prong,

we review the totality of the representation and the particular circumstances of the

case to determine whether counsel provided reasonable assistance under all the

circumstances and prevailing professional norms at the time of the alleged error. See


                                          36
Strickland, 466 U.S. at 688–89, 104 S. Ct. at 2065; Nava, 415 S.W.3d at 307; Thompson, 9
S.W.3d at 813–14. Our review of counsel’s representation is highly deferential, and

we indulge a strong presumption that counsel’s conduct was not deficient. Nava, 415
S.W.3d at 307–08.

       An appellate court may not infer ineffective assistance simply from an unclear

record or a record that does not show why counsel failed to do something. Menefield v.

State, 363 S.W.3d 591, 593 (Tex. Crim. App. 2012); Mata v. State, 226 S.W.3d 425, 432

(Tex. Crim. App. 2007). Trial counsel “should ordinarily be afforded an opportunity

to explain his actions before being denounced as ineffective.” Menefield, 363 S.W.3d at

593.      Direct appeal is usually inadequate for raising an ineffective-assistance-of-

counsel claim because the record generally does not show counsel’s reasons for any

alleged deficient performance.      See Menefield, 363 S.W.3d at 592–93; Thompson, 9
S.W.3d at 813–14. If trial counsel did not have that opportunity, we should not

conclude that counsel performed deficiently unless the challenged conduct was “so

outrageous that no competent attorney would have engaged in it.” Nava, 415 S.W.3d

at 308.

       Strickland’s prejudice prong requires a showing that counsel’s errors were so

serious that they deprived the defendant of a fair trial—that is, a trial with a reliable

result. 466 U.S. at 687, 104 S. Ct. at 2064. In other words, an appellant must show a

reasonable probability that the proceeding would have turned out differently without

the deficient performance. Id. at 694, 104 S. Ct. at 2068; Nava, 415 S.W.3d at 308. A

                                           37
“reasonable probability” is a probability sufficient to undermine confidence in the

outcome. Strickland, 466 U.S. at 694, 104 S. Ct. at 2068; Nava, 415 S.W.3d at 308. We

must ultimately focus on examining the fundamental fairness of the proceeding in

which the result is being challenged. Strickland, 466 U.S. at 696, 104 S. Ct. at 2069.

“[A] verdict or conclusion only weakly supported by the record is more likely to have

been affected by errors than one with overwhelming record support.” Id., 104 S. Ct.

at 2069.

      B. Appellant’s challenges to his counsel’s performance

      Appellant launches a number of challenges to the performance of his trial

counsel. At points, it is difficult to determine whether Appellant actually challenges

the act or omissions raised as being a specific deficiency in performance or an

example of a lackadaisical attitude. We will examine each act or omission raised by

Appellant in the context of the Strickland standards.12

      C. Analysis

             1. Appellant fails to demonstrate ineffective assistance of counsel
             as a result of his counsel’s filing pretrial motions on the day of
             trial.

      Appellant first criticizes his counsel for filing a host of motions on the day of

trial. Although Appellant concedes that there can be a strategic purpose for waiting to

file motions until the day of trial, he claims that purpose is absent in this case: “It can


      12
        Appellant’s motion for new trial raised no point complaining of ineffective
assistance of counsel.

                                            38
certainly be an acceptable trial strategy to wait until the last minute to file pre-trial

discovery so as to not reveal too much in the way of possible defenses, but in this

case, the late filing on the day of trial revealed more haste than guile.” The sole fact

that Appellant emphasizes to establish that his counsel’s last-minute strategy was not

strategic is that one of the motions filed was “Defendant’s Motion to Declare Texas

Capital Murder Sentencing Scheme Unconstitutional” and that it contained an

obvious typo because it named a person other than Appellant as the defendant. The

motion is obviously in error as it is predicated on the fact that the defendant was

eighteen at the time of the offense and that the imposition of a life sentence without

the possibility of parole would be a cruel and unusual punishment. Appellant was in

his fifties. This isolated error does not establish that Appellant failed to receive the

reasonable assistance of counsel or that the error prejudiced his defense. See Robertson

v. State, 187 S.W.3d 475, 483 (Tex. Crim. App. 2006) (stating that effective assistance

of counsel need not be errorless and that “[i]solated instances in the record reflecting

errors of omission or commission do not render counsel’s performance ineffective”

(quoting McFarland v. State, 845 S.W.2d 824, 843 (Tex. Crim. App. 1992)).

             2. Appellant fails to demonstrate ineffective assistance of counsel
             as a result of the failure to conduct a Jackson-Denno hearing with
             respect to the suppression of Appellant’s statement.

      Appellant attacks his counsel’s performance because he filed a proforma

motion to suppress and made only perfunctory efforts to object to the admission of



                                           39
his recorded interview. 13 Obviously, the statements made during the interview were

incriminating, but Appellant does not carry his burden to demonstrate how more

determined efforts to suppress the statement would have succeeded. See Dorsey v.

State, No. 01-14-00685-CR, 2015 WL 4591790, at *6 (Tex. App.—Houston [1st Dist.]

July 30, 2015, no pet.) (mem. op., not designated for publication). Without any effort

to sustain this burden, this argument on ineffective assistance is also perfunctory.

      Appellant is correct that much of the State’s case turned on the statements

made during his recorded interview.        He criticizes two aspects of his counsel’s

performance in dealing with the interview. First, he states that “[t]rial counsel had

succeeded in redacting portions of the interview [regarding] misconduct but

surprisingly made no effort to redact the alleged statements of co-conspirators made

to [the detective conducting the interview].” He does not identify which statements

he complains of, the basis for raising an objection to them, or how the presence of

the complained-of statements caused him prejudice. Conclusory statements do not

lay the predicate for an ineffective-assistance claim. See Menefield, 363 S.W.3d at 592

(“An ineffective-assistance claim must be ‘firmly founded in the record’ and ‘the

record must affirmatively demonstrate’ the meritorious nature of the claim.” (quoting

Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005)).



      13
         He also claims that his counsel should have moved to quash his indictment
on the double-jeopardy grounds we addressed in his second issue. Our resolution of
that issue obviates any further complaint by Appellant.

                                           40
       With respect to the motion to suppress, we glean from his brief that Appellant

argues that his counsel sacrificed two valid arguments. The first is based on the

failure to question the voluntariness of Appellant’s recorded interview when he had

been questioned previously. Specifically, he questions why “there was no inquiry by

trial counsel as to why Appellant was questioned twice before being arrested, what

had transpired during those meetings, or whether or not he had been Mirandized at any

point during the interviews.” Our record does not reveal whether counsel asked

Appellant these questions or investigated what had occurred in the other interviews or

why he determined that a challenge was groundless. Second, Appellant claims that his

counsel made “no effort to object to the repeated statements by co-defendants

throughout the interview” and then quotes a short portion of the interview in which

the detective conducting it told Appellant that he had talked to W.G. and that there

were “a lot of other people involved in this situation.” Again, Appellant does not tell

us what statements counsel should have objected to and how his performance was

deficient because of that failure.

       As we understand Appellant’s argument, he sets out these generalized

challenges to demonstrate that counsel should have made more than a perfunctory

effort to press the motion to suppress that he had filed and that this failure is further

evidence of his lack of preparation. But Appellant’s generalized challenges to the

statement do not demonstrate any basis to exclude the statement.              Ineffective

assistance is not shown by the failure to file and pursue a futile motion; an ineffective-

                                           41
assistance claim predicated on the failure to file a motion to suppress must be

supported both with proof that the motion would have been granted and also with

proof that the remaining evidence would have been insufficient to support a

conviction:

      Trial counsel’s failure to file a motion to suppress is not per se
      ineffective assistance of counsel. Wert v. State, 383 S.W.3d 747, 753 (Tex.
      App.—Houston [14th Dist.] 2012, no pet.) (citing Kimmelman v. Morrison,
      477 U.S. 365, 384, 106 S. Ct. 2574, 2587 (1986)). Counsel is not required
      to perform a useless or futile act. See Ex parte Chandler, 182 S.W.3d 350,
      356 (Tex. Crim. App. 2005) (“But a reasonably competent counsel need
      not perform a useless or futile act.”); Mooney v. State, 817 S.W.2d 693, 698
      (Tex. Crim. App. 1991) (“Counsel is not required to engage in the filing
      of futile motions.”). Rather, to satisfy Strickland and prevail on an
      ineffective assistance claim based on defense counsel’s failure to file a
      motion to suppress, the appellant must show by a preponderance of the
      evidence that the motion to suppress would have been granted and that
      the remaining evidence would have been insufficient to support his
      conviction. See Wert, 383 S.W.3d at 753 (citing Jackson v. State, 973
S.W.2d 954, 956–57 (Tex. Crim. App. 1998)).

Dorsey, 2015 WL 4591790, at *6.

      Appellant makes no effort to meet the standard that requires proof that the

motion would have succeeded and left the prosecution with an inability to prove its

case. Here, we also have no record by which we may test the reason for counsel’s

decision on whether to press the issue of suppression. Appellant’s motion for new

trial does not speak to the issue of ineffective assistance of counsel, and thus, we lack

a record that provides the information necessary to test counsel’s decision not to

press the issue. See Sewell v. State, No. 05-15-00356-CR, 2016 WL 1402967, at *2 (Tex.

App.—Dallas Apr. 7, 2016, pet. ref’d) (mem. op., not designated for publication)

                                           42
(“Although [the defendant] filed a motion for new trial, he did not raise his claim for

ineffective assistance of counsel; the record is silent regarding [trial] counsel’s reasons

for the decisions he made. Trial counsel was not given an opportunity to explain his

actions. The undeveloped record before us does not affirmatively demonstrate that

counsel was ineffective or overcome the presumption of effective assistance of

counsel.” (citation omitted)). Appellant condemns his counsel for “throwing in the

towel” but does not make the required showing of what would have been gained by

continuing the bout.

              3. Appellant fails to demonstrate ineffective assistance of counsel
              as a result of his counsel’s asking a question on cross-examination
              and of failing to object.

        Next, Appellant argues that inept questioning and a failure to object by his

counsel brought the proverbial roof down on his head. But the testimony that he

cites adds little to the scenario already painted for the jury through Appellant’s

interview. And trying to raise this issue on direct appeal is a classic example of why

direct appeal is a flawed method to bring claims of ineffective assistance when there is

no explanation for why counsel took or did not take an action and when the claimed

missteps of counsel are not so egregious that no competent lawyer would have made

them.

        If we read Appellant’s brief correctly, he challenges a question asked by his

counsel that drew an answer from the investigating detective that he believed the

victims’ daughter and son-in-law “got paid off of these deaths.” The first problem

                                            43
with Appellant’s argument is that it was the prosecutor, rather than Appellant’s

counsel, who asked the question. The second problem is that the answer could not

have had a devastating impact because Appellant had gone into detail on this issue

during his interview.

      Appellant then cites testimony from the detective during his questioning by the

prosecutor in which the detective says that W.G. is mentally challenged, W.G.’s

mother is also a little mentally challenged, W.G. told the detective about coming to

Arlington with Appellant, and they were sent with a key from Dephne. Appellant

categorizes the testimony as “replete with inadmissible hearsay, leading questions, and

speculation” and as subject to a request for mistrial. Other than the statement that

W.G.’s mother is a bit mentally impaired, the remaining statements conveyed

information that the jury had heard in Appellant’s interview and from other sources.

Appellant does not tell us what an objection would have gained him or how he was

prejudiced by the jury’s hearing information that it already knew.

      The same sound-and-fury approach marks Appellant’s argument that his

counsel erred when he allowed the prosecutor to ask the detective if he were able to

corroborate what W.G. had told him. Again, even if the question were objectionable,

Appellant had already corroborated what W.G. had told the detective.

      Finally, Appellant references a line of testimony in which the detective testified

that Dephne did not know that Appellant was a black male and thought that he was a

member of the special forces because he wore a colonel’s uniform. We agree that this

                                          44
testimony is curious; we have read the trial record and have no idea what it means.

Appellant does not tell us its significance, and we can only assume that rather than

prejudicing Appellant, it confused the jury as much as it does us.

       Thus, Appellant has presented a number of questions that perhaps should have

drawn an objection. Counsel may have had a sound reason for why he did not object,

and with the record we have before us, counsel has not had the opportunity to give us

that reason. And when considered in the context of what the jury already knew, we

conclude that the testimony is not of such moment to cause us to question the

reliability of the result in Appellant’s trial.

               4. Appellant fails to demonstrate ineffective assistance of counsel
               as a result of his counsel’s alleged failure to request a limiting
               instruction on the evidence regarding the murder-for-hire scheme.

       Finally, Appellant claims that his counsel did not protect him when the State

dropped its capital murder counts for murder for remuneration. He describes this

failing as “trial counsel’s failure to request an instruction on the State’s abandonment

of counts four and five and to disregard all evidence regarding the murder[-]for[-]hire

scheme or to require the jury to treat it as an extraneous[-]offense allegation.” We

interpret Appellant’s argument as complaining that the evidence that he was hired to

kill the victims was no longer relevant after the State dropped the murder-for-

remuneration counts. Appellant does not tell us why this testimony would not be

relevant on the issue of motive.



                                                  45
       And he does not acknowledge that the charge contained the following

instruction:

       You are instructed that if there is any testimony before you in this case
       regarding the defendant having committed an offense other than the
       offense alleged against him in the indictment in this case, you cannot
       consider said testimony for any purpose unless you find and believe
       beyond a reasonable doubt that the defendant committed such other
       offenses, if any were committed, and even then you may only consider
       the same in determining the motive, opportunity, intent, preparation,
       plan, knowledge, identity, or absence of mistake or accident of the
       defendant, if any, in connection with the offense, if any, alleged against
       him in the indictment in this case, and for no other purpose.

Appellant does not tell us why this instruction fails to address the concern he raises.

An ineffective-assistance claim must stand on something more than a conclusory

statement that counsel should have explored an alternative other than what he did

when there is no explanation what that other alternative is, how the other alternative

would have impacted what had already occurred or what the jury already knew, why

counsel should not be given an opportunity to explain why he did not explore the

other alternative, and how the failure to explore the other alternative prejudiced

Appellant. See Gomez v. State, 552 S.W.3d 422, 432 (Tex. App.—Fort Worth 2018, no

pet.) (“To establish ineffective assistance of counsel, Appellant must show by a

preponderance of the evidence that his counsel’s representation was deficient and that

the deficiency prejudiced the defense.” (emphasis added) (citing Strickland, 466 U.S. at

687, 104 S. Ct. at 2064; and Nava, 415 S.W.3d at 307)).




                                          46
      Because none of Appellant’s ineffective-assistance-of-counsel claims meet

Strickland’s two prongs, we overrule Appellant’s third issue.

                                   VI. Conclusion

      Having overruled Appellant’s first and third issues but having sustained his

second issue, we affirm the judgment on count one in which the jury found Appellant

guilty of capital murder under section 19.03(a)(7)(A) of the penal code but reverse and

render judgments of acquittal on counts two and three in which the jury found

Appellant guilty of capital murder under section 19.03(a)(2).

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: June 20, 2019




                                           47